Case 1:19-cv-13912-NLH-AMD Document 14 Filed 06/29/20 Page 1 of 37 PageID: 527



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


     H. FRANK FIFE and JOHN G. AND         1:19-cv-13912-NLH-AMD
     ELIZABETH STEELMAN
     FOUNDATION,                           OPINION

                    Plaintiffs,

          v.

     WILLIAM P. BARR, KEVIN K.
     MCALEENAN, MARK A. MORGAN,
     and JUDSON W. MURDOCK, II,

                    Defendants.


 APPEARANCES:

 JORGE FELIPE COOMBS
 YOUNGBLOOD, FRANKLIN, SAMPOLI & COOMBS P.A.
 1201 NEW ROAD
 SUITE 230
 LINWOOD, NJ 08221

      On behalf of Plaintiffs

 THOMAS BENTON YORK
 U.S. DEPARTMENT OF JUSTICE
 P.O. BOX 868
 BEN FRANKLIN STATION
 WASHINGTON, DC 20044

      On behalf of Defendants

 HILLMAN, District Judge

      Plaintiffs claim that the U.S. government defendants

 violated their various constitutional rights when a student they

 sponsored for an F-1 nonimmigrant student visa was removed from

 the country and barred from returning for five years.
Case 1:19-cv-13912-NLH-AMD Document 14 Filed 06/29/20 Page 2 of 37 PageID: 528



 Defendants have moved to dismiss Plaintiffs’ complaint, and

 Plaintiffs have moved to stay the five-year bar to the student’s

 reentry.   For the reasons expressed below, Defendants’ motion

 will be granted, and Plaintiffs’ motion will be denied as moot.

                                 BACKGROUND

      In April 2012, Erika Contreras Cruz (“Contreras”), who is a

 citizen of Mexico, applied to enroll at Atlantic Cape Community

 College (“ACCC”) in Mays Landing, New Jersey through the F-1

 nonimmigrant student visa program.        The F-1 nonimmigrant student

 classification allows a foreign national “having a residence in a

 foreign country which [she] has no intention of abandoning, who is

 a bona fide student qualified to pursue a full course of study and

 who seeks to enter the United States temporarily and solely for

 the purpose of pursuing such a course of study” at a qualifying

 educational institution.      8 U.S.C. § 1101(a)(15)(F)(i).

      To qualify for an F-1 visa, a foreign national is required

 to (1) apply and gain admission to an approved U.S. educational

 institution, (2) obtain a Form I-20, Certificate of Eligibility

 for Nonimmigrant Student Status (“Form I-20”), issued by an

 approved school, and (3) submit a visa application at the U.S.

 Embassy or Consulate where the foreign national resides.           The

 foreign national is required to demonstrate both an intent to

 pursue a full course of study at the school named on the Form I-

 20 as well as an intent to leave the United States upon

                                      2
Case 1:19-cv-13912-NLH-AMD Document 14 Filed 06/29/20 Page 3 of 37 PageID: 529



 completion of the course of study or a defined period of

 authorized practical training.       F-1 visa-holders are admitted

 for “duration of status,” meaning the student is authorized to

 stay in the United States while he or she is pursuing a full

 course of study at an approved educational institution or

 engaging in authorized practical training following the

 completion of his or her studies.        8 C.F.R. § 214.2(f)(5).      In

 addition to the full-course-of-study requirement, to maintain F-

 1 status, a student must not be employed in the United States

 unless expressly authorized in accordance with the regulations.

 See 8 C.F.R. §§ 214.2(f)(5),(9) and (10).

      Each school authorized to enroll F-1 students must have a

 Designated School Official (“DSO”) who monitors, advises, and

 oversees the students attending that institution consistent with

 reporting obligations to Immigration Customs Enforcement (“ICE”)

 through its Student and Exchange Visitor Program (“SEVP”).            8

 C.F.R. §§ 214.2(f)(1)(iii), 214.3(g), 214.4(a)(2).          DSOs at

 participating schools must report specific student information,

 including information pertaining to nonimmigrant students’

 enrollment and withdrawal from programs of study, through entry

 into the Student Exchange Visitor Information System (“SEVIS”).

 Id. § 214.3(g)(1).

      In order for ACCC to issue a Form I-20 to an international

 student, the student is required to complete a “Confidential

                                      3
Case 1:19-cv-13912-NLH-AMD Document 14 Filed 06/29/20 Page 4 of 37 PageID: 530



 Financial Statement for International Students.”          The financial

 statement explains: “International students planning to attend

 Atlantic Cape Community College must verify that sufficient

 resources are available to enable them to study in the United

 States.   Students must confirm all identified funding sources

 and amounts for each source, totaling a minimum of $22,000 . . .

 to cover anticipated costs.”       (Docket No. 1-1 at 32.)      The

 student is required to sign and certify their financial

 statement.

      Contreras submitted a “Confidential Financial Statement for

 International Students,” which showed that $4,000 of Contreras’

 first year college costs would be paid from her personal funds,

 $8,000 would be paid by Contreras’ family funds, and the

 remaining $10,000 would be paid by scholarships or sponsors.             Of

 the $10,000, Plaintiff John G. and Elizabeth Steelman Foundation

 (“Foundation”) contributed $3,500, and Plaintiff H. Frank Fife

 (“Fife”) contributed $6,500.       Contreras was connected with Fife

 through her cousin who was acquainted with Fife’s wife.           Fife

 serves as a trustee for the Foundation, which has provided

 dozens of scholarships and has donated to many charitable

 organizations over the past thirteen years.

      Because Contreras was relying on funds from a scholarship

 and a sponsorship, Fife completed a “Sponsorship Agreement Form

 for International Students,” in which he certified that he “will

                                      4
Case 1:19-cv-13912-NLH-AMD Document 14 Filed 06/29/20 Page 5 of 37 PageID: 531



 act as the student’s sponsor while he/she is attending Atlantic

 Cape Community College.      This means that I accept responsibility

 for his/her tuition and fees, housing, transportation, personal

 needs and welfare.     The information below is accurate and

 complete.”    (Docket No. 1-1 at 24.)

      On April 24, 2012, Contreras signed the Form I-20.           The

 Form I-20 noted that payment was made in-full for the first

 academic year and that Contreras would “reside with host family

 at no cost.”    (Docket No. 1-1 at 34.)      Fife was required to

 execute ACCC’s Sponsor’s Affidavit of Free Room and Board before

 a notary on April 12, 2012.      Fife certified:

      By completing this affidavit, you are swearing to the U.S.
      government that the student named below will live with you
      free of charge for room and board for the entire time he or
      she is a student at Atlantic Cape Community College. The
      student cannot be required to provide you with any
      services, such as babysitting, cleaning, etc., in exchange
      for the room and board. Do not expect that the student will
      be able to help support the costs through employment.
      Student employment is strictly controlled by U.S.
      Citizenship & Immigration Services and is very limited. You
      are also proving that you are the person who owns or rents
      the property and can afford the support you are promising.

 (Docket No. 1-1 at 38 (emphasis in original).)

      On July 19, 2012, the United States Consulate in Monterrey,

 Mexico issued Contreras an F-1 nonimmigrant student visa, which

 had an expiration date of May 22, 2015.        On August 9, 2012,

 Contreras was inspected by U.S. Customs and Border

 Protection (“CBP”) at the Del Rio, Texas port-of-entry and she


                                      5
Case 1:19-cv-13912-NLH-AMD Document 14 Filed 06/29/20 Page 6 of 37 PageID: 532



 was admitted to the United States as a valid F-1 nonimmigrant

 student.    Contreras began attending ACCC and residing with the

 Fifes.    Thereafter, Contreras entered and exited the United

 States to study at ACCC without incident for four years.

      On April 22, 2016, Contreras’ brother was hit by a

 motorcycle while walking with his child in Mexico, and he died

 two days later.    Contreras received approval from ACCC’s DOS to

 take an emergency leave of absence to return to Mexico.

      After spending twenty days in Mexico, on May 12, 2016,

 Contreras returned to the United States, entering through the

 Houston Intercontinental Airport, to resume her studies at ACCC.

 It does not appear that Contreras had previously sought to renew

 her F-1 nonimmigrant student visa which had expired on May 22,

 2015.    According to Plaintiffs’ complaint, however, an F-1

 nonimmigrant student visa holder can automatically revalidate an

 expired visa when returning to the United States from an absence

 of less than thirty days to a contiguous territory provided she

 is in possession of a valid passport, a Form I-94 issued in

 connection with a previous admission, and a valid Form I-20.

 (Docket No. 1 at 32 ¶ 92, citing 8 C.F.R. § 214.1(b)(1).)

 Plaintiffs’ complaint avers that they believe Contreras’ F-1

 nonimmigrant student visa was revalidated at that time under 8

 C.F.R. § 214.1(b)(1).     The complaint does not show that

 Contreras had any issue entering the United States on May 12,

                                      6
Case 1:19-cv-13912-NLH-AMD Document 14 Filed 06/29/20 Page 7 of 37 PageID: 533



 2016.

      On June 22, 2016, Contreras’ other brother went missing

 from his home in Mexico under mysterious circumstances, and his

 body was found six days later.       On August 3, 2016, an ACCC DSO

 reissued Contreras’ Form I-20 with a revised program end date of

 May 19, 2017.    The DSO noted in the Form I-20 “Remarks” section

 that, at that point in time, Contreras still needed two

 semesters to complete her associates degree.         The DSO also

 granted Contreras’ request for a second emergency leave of

 absence from her studies in order to attend her brother’s

 funeral.

      On September 21, 2016, twenty-five days after leaving the

 United States, Contreras sought readmission through the Del Rio,

 Texas, port-of-entry.     Plaintiffs’ complaint avers that CBP

 inspected Contreras and allowed her admission pursuant to the 8

 C.F.R. 214.1(b)(1) automatic visa revalidation procedure as it

 had done on May 12, 2016.

      It appears that Contreras did not attend classes at ACCC in

 the 2016 fall semester, but on November 28, 2016, Contreras

 registered for her spring 2017 ACCC courses.         Because of more

 family issues, Contreras traveled to Mexico on December 1, 2016,

 and returned to the United States on December 27, 2016.

 Contreras sought admission into the United States at the Del

 Rio, Texas, port-of-entry.      CBP officers initially refused

                                      7
Case 1:19-cv-13912-NLH-AMD Document 14 Filed 06/29/20 Page 8 of 37 PageID: 534



 Contreras reentry because SEVIS showed her student status as

 “Terminated.”

      Previously and allegedly unbeknownst to Contreras, on

 September 12, 2016, an ACCC DSO entered Contreras’ leave of

 absence on SEVIS as an “Authorized Early Withdrawal,” and

 SEVIS changed Contreras’ student status from “Active” to

 “Terminated.”    Contreras’ name was also flagged on DHS’s

 Treasury Enforcement Communications System (“TECS”).           TECS is a

 computer application that allows CBP officers, and other federal

 agents, access to numerous operational records and databases

 relevant to antiterrorism and law enforcement.          In a remarks

 section dated September 14, 2016, CBP noted:

      For POE only: SEVIS ID# N0009170337 is no longer valid. Do
      not allow entry as F1, F2, M1, M2, J1, or J2 if I-20/DS-
      2019 has this SEVIS ID without verifying status in SEVIS.
      If subject is out of status, take appropriate action. This
      flag does not apply to entry with a different SEVIS ID or
      other classes of admission. Do not use as the sole means
      for refusing admission or benefit. If this SEVIS ID is
      valid, report disposition to ICE SEVP [redacted pursuant to
      (b)(6), (b)(7)(c)].

 (Docket No. 1 at 34.)

      Del Rio CBP allowed Contreras to telephone ACCC’s

 international student office to inquire regarding her student

 status, and an ACCC DSO submitted a correction request to SEVIS

 requesting that Contreras be returned to “Active” student

 status.   A DHS officer also updated SEVIS to show Contreras’

 student status as “Pending.”       Plaintiffs claim that on January

                                      8
Case 1:19-cv-13912-NLH-AMD Document 14 Filed 06/29/20 Page 9 of 37 PageID: 535



 3, 2017, Del Rio CBP noted Contreras’ “Pending” student status

 correction request in the SEVIS system and, once again, allowed

 her to reenter the United States via the 8 C.F.R. § 214.1(b)(1)

 automatic F-1 nonimmigrant student visa revalidation process.

      On January 19, 2017, a DHS officer updated Contreras’ SEVIS

 status to “Active” and annotated her Student Status Change Date

 accordingly.    On February 17, 2017 an ACCC DSO reissued

 Contreras’ Form I-20 (# N0009170337) and extended her

 associate’s degree program end date until December 22, 2017.

 The “Remarks” section noted that Contreras had “needed to

 unexpectedly leave the U.S. to address emergency family issues”

 and would “try to return for the Spring 2017 semester.”

 Contreras attended and successfully completed her ACCC

 Spring 2017 semester coursework.

      On July 2, 2017, Contreras flew to Mexico for summer break.

 On July 29, 2017, Contreras flew from Mexico to the George Bush

 Intercontinental Airport in Houston, Texas.         When she arrived,

 Contreras was detained by Houston CBP officers and questioned

 for many hours.

      Plaintiffs’ complaint alleges that even though Contreras

 satisfied the requirements of the F-1 nonimmigrant student visa

 - that she must maintain a full course load, not be engaged in

 any employment without authorization of DHS, have an accurate

 SEVIS record, and not be past the program end date indicated on

                                      9
Case 1:19-cv-13912-NLH-AMD Document 14 Filed 06/29/20 Page 10 of 37 PageID: 536



 her Form I-20 - CBP officers misconstrued Contreras’

 relationship with the Fifes.       Plaintiffs allege that despite

 Contreras’ explanations to the contrary, CBP concluded that

 Contreras’ tuition was fee-for-service compensation, and that

 Contreras was employed as Fife’s housekeeper. 1         Plaintiffs’

 complaint relates:

       The Houston Statement [of CBP officers] shows Contreras was
       a full-time college student who, as part of the cultural
       exchange that inherently occurs between F-1 visa students
       and their host families, occasionally participated in
       Plaintiff Fife’s household activities. The Houston
       Statement also shows Houston CBP officers failed to
       distinguish between the common courtesies of an
       appreciative houseguest from the types of services provided
       by paid employees. Said impasse in understanding could
       either be attributed to Contreras’ admitted English
       language deficiencies or the prejudices and biases of
       Houston CBP officers. The obligations and employment
       limitations of ACCC’s Sponsorship Agreements and Financial
       Statement, the Foundation scholarship award letter, and
       Contreras’ answers to Houston CBP show her understanding
       that she could not, and did not, work for compensation of
       any kind.

 (Docket No. 1 at 41-42.)      Plaintiffs further claim that

 Contreras acted without immigrant intent, she had the income and

 assets she claimed, and she was an F-1 nonimmigrant student

 looking to further her college studies in the United States.

 Plaintiffs also claim that CBP officers misinterpreted

 Contreras’ intention to work for Plaintiffs following the




 1 The CBP noted that Contreras began her two-year associate’s
 degree in September 2012 but to date five years later she still
 had not earned that degree. (Docket No. 1-1 at 147.)
                                      10
Case 1:19-cv-13912-NLH-AMD Document 14 Filed 06/29/20 Page 11 of 37 PageID: 537



 completion of her degree through her participation the STEM OPT

 program, which allows F-1 nonimmigrant students to remain in the

 United States after finishing their degree to work in the public

 sector for designated time periods.

       Additionally, Plaintiffs claim that Contreras knew the

 automatic visa revalidation procedure and had no reason to

 believe her F-1 visa had not been revalidated when she was

 readmitted to the United States on January 3, 2017.           Plaintiffs

 claim that Contreras understood that as long as a leave of

 absence outside of the United States was not for more than

 thirty days, even an expired Form I-20 could be revalidated

 pursuant to 8 C.F.R. § 214.1(b)(1).

       On July 30, 2017, Houston CBP created a Record of

 Deportable/Inadmissible Alien listing Contreras’ occupation as

 “housekeeping,” her salary as “0” (zero), and the name of

 her employer as “Frank Fife.”       Houston CBP issued a Form I-860

 Determination of Inadmissibility under INA § 212(a)(7)(A)(i)(I).

 The “Notice and Order of Expedited Removal” informed Contreras:

       You are an immigrant not in possession of a valid unexpired
       immigrant visa, reentry permit, border crossing card, or
       other valid entry document required by the [INA], to wit:
       you previously engaged in unauthorized employment, you do
       not have a valid entry document and being an immigrant
       without documents as you cannot overcome the presumption of
       being an intended immigrant.

 (Docket No. 1-1 at 149-50.)       Contreras was ordered removed and

 was imposed a five-year bar to reentry as an “intending

                                      11
Case 1:19-cv-13912-NLH-AMD Document 14 Filed 06/29/20 Page 12 of 37 PageID: 538



 immigrant.”    Houston CBP stamped “CANCELLED” five times across

 Contreras’ passport containing the F-1 visa.

       Plaintiffs’ complaint details the CBP officers’ alleged

 errors and the steps that they should have undertaken:

            Houston CBP officers chose to disregard Del Rio CBP’s
       Form I-94 (#20242749185) as proof of Contreras’ prior visa
       revalidation and valid readmission to the United States on
       January 3, 2017. They also disregarded Contreras’ “Active”
       SEVIS status and completed ACCC Spring 2017 coursework.
       Instead, Houston CBP followed a biased “employee
       housekeeper” narrative fabricated to ensure maximum
       punitive consequences to both Contreras and Plaintiffs.
       Plaintiffs argue Defendants cannot retroactively impute
       nonconforming and unlawful behavior to Contreras and/or
       Plaintiffs prior to her January 19, 2017 visa reinstatement
       by SEVP’s District Director. Logic and fairness dictate no
       other result.

            Assuming, arguendo, that Del Rio CBP had mistakenly
       admitted Contreras on January 3, 2017, no rational public
       safety or national security goals are advanced by Houston
       CBP classifying Contreras as an inadmissible “intending
       immigrant” and imposing a five (5) year reentry ban. At
       most, Houston CBP should have processed Contreras as an
       innocuous withdrawn entry.

            Even if Houston CBP had concerns regarding the
       validity of Contreras’ SEVIS status or ACCC enrollment,
       they should have still admitted her via Port Parole under
       I.N.A. § 212(d)(5) or after issuing a Form I-515A - Notice
       to Student or Exchange Visitor. Furthermore, Defendants
       had due process obligations to provide Plaintiffs with a
       hearing, held perhaps thirty (30) days after the student
       designee’s temporary admission date, to review the alleged
       grounds for inadmissibility. Such a process would have
       allowed Plaintiffs to meet with their student designee and
       counsel, acquire relevant supporting documents, and draft
       responsive submissions supporting the legal basis for the
       requested admission. A hearing, held a short time after
       Port Parole or service of Form I-515A, would have allowed
       Plaintiffs and Defendants opportunity to prepare and
       deliberate without the inconvenience, stress, and time
       restraints of hasty decisions made at a port-of-entry.

                                      12
Case 1:19-cv-13912-NLH-AMD Document 14 Filed 06/29/20 Page 13 of 37 PageID: 539




 (Docket No. 1 at 50-51.)

       Contreras, through Fife, requested that CBP rescind her

 expedited removal and five-year ban, but on March 26, 2018, CBP

 declined that request.      Contreras desired to continue her

 classes at ACCC for the 2018 fall semester under the same

 arrangement with the Foundation and Fife, and on May 16, 2018,

 ACCC sent Contreras a reenrollment confirmation and issued her a

 new Form I-20.     At the United States consulate in Mexico,

 Contreras was denied a new F-1 nonimmigrant student visa.

       The Foundation and Fife claim numerous due process

 violations to their liberty and property interests as a result

 of Contreras’ expedited removal.          Plaintiffs claim that their

 liberty and property interests arise from their sponsorship and

 scholarship to Contreras as an F-1 nonimmigrant student visa

 holder.    Plaintiffs claim that they have constitutionally

 protected liberty interests in F-1 student visa program

 participation, particularly when Defendants have enticed their

 participation in the program, and they have constitutionally

 protected property interests in the sponsorship and scholarship

 monies they provided to Contreras, their student designee.

 Plaintiffs further claim that Defendants determined that

 Plaintiffs and Contreras violated federal statutes without

 providing them with procedural due process.


                                      13
Case 1:19-cv-13912-NLH-AMD Document 14 Filed 06/29/20 Page 14 of 37 PageID: 540



       For each of their ten counts 2 lodged against Defendants, 3

 Plaintiffs seek the following relief:

       1. Assume jurisdiction over this matter;

       2. Review the denial of Contreras’ F-1 nonimmigrant student
       visa;

       3. Affirm Defendants’ January 3, 2017 revalidation and
       January 19, 2017 reinstatement of Contreras’ F-1
       nonimmigrant student visa and Form I-20;

       4. Order Defendants to revalidate and reinstate Contreras’
       F-1 nonimmigrant student visa and Form I-20 without further
       delay;

       5. Remove Contreras’ five (5) year ban on reentry and allow
       her to reenter the United States upon presentment of said
       revalidated and reinstated F-1 nonimmigrant student visa
       and Form I-20;


 2 Count I - Judicial Review of F-1 Student Visa Denial –
 Violation of Liberty Interests; Count II - Judicial Review of F-
 1 Student Visa Denial – Violation of Property Interests; Count
 III - 42 U.S. Code § 1983 - Violation of Fifth Amendment Due
 Process Rights; Count IV - 42 U.S. Code § 1983 – Defendants’
 Procedures are Void-for-Vagueness; Count V - 42 U.S. Code § 1983
 – Defendants Failed to Provide Adequate Notice; Count VI - Fifth
 Amendment Due Process Requires Procedures for this Particular
 Situation; Count VII - Due Process Protects a U.S. Citizen’s
 Right to Promote the General Welfare; Count VIII - Student
 Designee Never Relinquished, Terminated, or Gave Up Student
 Status; Count IX - 28 U.S. Code § 1361 - Mandamus Action; and
 Count X - 5 U.S.C. § 706 - Violation of the Administrative
 Procedures Act.

 3 Defendants are William P. Barr, Attorney General of the United
 States and executive of the U.S. Department of Justice; Kevin K.
 McAleenan, Acting Secretary for the U.S. Department of Homeland
 Security and Commissioner for U.S. Customs and Border
 Protection; Mark A. Morgan, Acting Director for U.S. Immigration
 and Customs Enforcement; and Judson W. Murdock, II, Houston CBP
 Director of Field Operations who has supervisory authority over
 CBP operations at the George Bush Intercontinental Airport in
 Houston, Texas.
                                      14
Case 1:19-cv-13912-NLH-AMD Document 14 Filed 06/29/20 Page 15 of 37 PageID: 541



       6. Correct all pertinent government records to reflect
       Plaintiffs were Contreras’ sponsors and not employers;

       7. Correct all pertinent government records, including TECS
       flags, to reflect Contreras has always complied with all
       conditions and requirements to obtain and maintain
       nonimmigrant F-1 student visa status;

       8. Correct all pertinent government records, including TECS
       flags, to reflect Contreras has never worked in the United
       States;

       9. Declare that Defendants’ procedures, policies,
       practices, and customs deprived Plaintiffs of their liberty
       interests to sponsor the F-1 student visa holder, and
       potential STEM OPT participant, of their choosing in
       violation of the due process protections of the Fifth
       Amendment of the United States Constitution, the
       Immigration and Nationality Act, and the Administrative
       Procedures Act;

       10. Find that the procedures, policies, practices, and
       customs used by Defendants to deny Plaintiffs’ student
       designee admission to the United States were not facially
       legitimate or bona fide when balanced with Plaintiffs’
       constitutionally protected liberty interests and violated
       legal duties owed to Plaintiffs under Fifth Amendment of
       the United States Constitution, the Immigration and
       Nationality Act, and the Administrative Procedures Act;

       11. Award Plaintiffs lost scholarship and sponsorship
       monies, reasonable attorney’s fees, and litigation costs
       pursuant to the Equal Access to Justice Act, 5 U.S.C. §
       504, and 28 U.S.C. § 2412; and

       12. Grant such other and further relief as may be just and
       proper.

 (Docket No. 1 at 54-79.)

       Defendants have moved to dismiss Plaintiffs’ complaint in

 its entirety on several bases.       The two primary bases for

 dismissal are that this Court lacks subject matter jurisdiction

 over Plaintiffs’ challenge to Contreras’ expedited removal, and

                                      15
Case 1:19-cv-13912-NLH-AMD Document 14 Filed 06/29/20 Page 16 of 37 PageID: 542



 that Plaintiffs otherwise lack standing to assert their claims.

 Plaintiffs have opposed Defendants’ motion, and have filed a

 separate motion asking this Court to stay the imposition of the

 five-year bar to Contreras’ reentry to this country.

                                 DISCUSSION

       A.    Subject matter jurisdiction

       The purported basis for this Court’s subject matter

 jurisdiction over this action is under 28 U.S.C. §§ 1331, 1361,

 and 2201.

       B.    Analysis

       “Absent Article III standing, a federal court does not have

 subject matter jurisdiction to address a plaintiff’s claims, and

 they must be dismissed.”      Common Cause of Pennsylvania v.

 Pennsylvania, 558 F.3d 249, 257 (3d Cir. 2009) (quoting

 Taliaferro v. Darby Tp. Zoning Bd., 458 F.3d 181, 188 (3d Cir.

 2006)).    Challenges to subject matter jurisdiction under Federal

 Civil Procedure Rule 12(b)(1) may be facial or factual.            Id.

 Facial attacks - which Defendants mount here - contest the

 sufficiency of the pleadings, and the trial court must accept

 the complaint’s allegations as true.         Id.   “At the pleading

 stage, general factual allegations of injury resulting from the

 defendant[s'] conduct may suffice, for on a motion to dismiss we

 presume that general allegations embrace those specific facts

 that are necessary to support the claim.”          Id. (quoting Lujan v.

                                      16
Case 1:19-cv-13912-NLH-AMD Document 14 Filed 06/29/20 Page 17 of 37 PageID: 543



 Defenders of Wildlife, 504 U.S. 555, 561 (1992)).           Plaintiffs,

 as the parties invoking the federal courts’ jurisdiction, bear

 the burden of establishing their standing.         Id. (citation

 omitted).

       Standing implicates both constitutional requirements and

 prudential concerns.      Id. (citation omitted).      A federal court

 “[a]lways . . . must balance the heavy obligation to exercise

 jurisdiction against the deeply rooted commitment not to pass on

 questions of constitutionality unless adjudication of the

 constitutional issue is necessary.”        Id. (quotations, citations

 omitted).    Article III’s standing requirement “is every bit as

 important in its circumscription of the judicial power of the

 United States as in its granting of that power,” and invoking

 the power of the federal judiciary requires more than important

 issues and able litigants.       Id. (quoting Valley Forge Christian

 Coll. v. Ams. United for Separation of Church & State, Inc., 454

 U.S. 464, 476 (1982)).

       With regard to the constitutional standing requirements,

 “Article III, § 2, of the Constitution restricts the federal

 ‘judicial Power’ to the resolution of ‘Cases’ and

 ‘Controversies.’     That case or controversy requirement is

 satisfied only where a plaintiff has standing.”          Id. at 257-58

 (quoting Sprint Commc'ns Co. v. APCC Servs., Inc., 554 U.S. 269

 (2008)).

                                      17
Case 1:19-cv-13912-NLH-AMD Document 14 Filed 06/29/20 Page 18 of 37 PageID: 544



       In order to have Article III standing, a plaintiff must

 adequately establish:

       (1) an injury in fact (i.e., a “concrete and

 particularized” invasion of a “legally protected interest”);

       (2) causation (i.e., a “fairly traceable” connection

 between the alleged injury in fact and the alleged conduct of

 the defendant); and

       (3) redressability (i.e., it is “likely” and not “merely

 speculative” that the plaintiff's injury will be remedied by the

 relief plaintiff seeks in bringing suit).         Id. (quoting Sprint

 Commc'ns Co., 128 S. Ct. at 2535 (quoting Lujan, 504 U.S. at

 560–61) (further quotation, alterations omitted)).

       As for the prudential standing requirements, this principle

 “embodies judicially self-imposed limits on the exercise of

 federal jurisdiction.”      Id. (quoting Elk Grove Unified Sch.

 Dist., 542 U.S. at 11).      “Although the Supreme Court has

 not exhaustively defined the prudential dimensions of the

 standing doctrine, [the Court has] explained that prudential

 standing encompasses the general prohibition on a litigant's

 raising another person’s legal rights, the rule barring

 adjudication of generalized grievances more appropriately

 addressed in the representative branches, and the requirement

 that a plaintiff’s complaint fall within the zone of interests

 protected by the law invoked.”       Id. (citation omitted).

                                      18
Case 1:19-cv-13912-NLH-AMD Document 14 Filed 06/29/20 Page 19 of 37 PageID: 545



       “Without such limitations - closely related to Art. III

 concerns but essentially matters of judicial self-governance -

 the courts would be called upon to decide abstract questions of

 wide public significance even though other governmental

 institutions may be more competent to address the questions and

 even though judicial intervention may be unnecessary to protect

 individual rights.”      Id. at 259 (citation omitted).

       In this case, even accepting all of Plaintiffs’ factual

 allegations as true, Plaintiffs have not met their burden to

 show that they meet the constitutional and prudential factors to

 confer standing to bring their claims. 4


 4 In addition to arguing that Plaintiffs lack standing to bring
 their claims, Defendants have also moved to dismiss Plaintiffs’
 claims for lack of subject matter jurisdiction because their
 claims all seek judicial review of Contreras’ expedited removal
 order, and such claims are barred, even if they were asserted by
 Contreras herself. The Third Circuit has explained the scope of
 judicial review for orders of removal:

       Section 1252 of Title 8 defines the scope of judicial
       review for all orders of removal. This statute narrowly
       circumscribes judicial review for expedited removal orders
       issued pursuant to § 1225(b)(1). It provides that “no
       court shall have jurisdiction to review . . . the
       application of [§ 1225(b)(1) ] to individual aliens,
       including the [credible fear] determination made under [§
       1225(b)(1)(B) ].” 8 U.S.C. § 1252(a)(2)(A)(iii).
       Moreover, except as provided in § 1252(e), the statute
       strips courts of jurisdiction to review: (1) “any
       individual determination or to entertain any other cause or
       claim arising from or relating to the implementation or
       operation of an [expedited removal] order”; (2) “a decision
       by the Attorney General to invoke” the expedited removal
       regime; and (3) the “procedures and policies adopted by the
       Attorney General to implement the provisions of [§
                                      19
Case 1:19-cv-13912-NLH-AMD Document 14 Filed 06/29/20 Page 20 of 37 PageID: 546




       1225(b)(1) ].” Id. § 1252(a)(2)(A)(i), (ii) & (iv). Thus,
       the statute makes abundantly clear that whatever
       jurisdiction courts have to review issues relating to
       expedited removal orders arises under § 1252(e).

            Section 1252(e), for its part, preserves judicial
       review for only a small subset of issues relating to
       individual expedited removal orders: (A) whether the
       petitioner is an alien, (B) whether the petitioner was
       ordered removed under [§ 1225(b)(1) ], and (C) whether the
       petitioner can prove ... that the petitioner is [a lawful
       permanent resident], has been admitted as a refugee ... or
       has been granted asylum .... Id. § 1252(e)(2). Section
       1252(e) also provides jurisdiction to the district court
       for the District of Columbia to review “[c]hallenges [to
       the] validity of the [expedited removal] system.” Id. §
       1252(e)(3)(A). Such systemic challenges include challenges
       to the constitutionality of any provision of the expedited
       removal statute or its implementing regulations, as well as
       challenges claiming that a given regulation is inconsistent
       with law. See id. § 1252(e)(3)(A)(i) & (ii).
       Nevertheless, systemic challenges must be brought within
       sixty days after implementation of the challenged statute
       or regulation. Id. § 1252(e)(3)(B).

 Castro v. United States Department of Homeland Security, 835
 F.3d 422, 426–27 (3d Cir. 2016). Plaintiffs do not dispute the
 law set forth in Castro and that they do not meet the narrow
 exceptions in § 1252(e)(2), or that they did not bring their
 challenge within 60 days in the District of Columbia. They
 argue, however, that they “are not seeking declaratory,
 injunctive, or equitable relief on the expedited removal order
 as it pertains to Contreras. Instead, Plaintiffs seek relief
 and/or damages for Defendants’ violations of Plaintiffs’
 constitutionally protected rights.”

 It appears to the Court that the essence of Plaintiffs’ claims
 seek the judicial determination that Contreras’ removal was
 improper. See, e.g., Plaintiff’s Complaint, Docket No. 1 at 55
 (“Plaintiffs respectfully ask the Court to . . . 2. Review the
 denial of Contreras’ F-1 nonimmigrant student visa; . . . Remove
 Contreras’ five (5) year ban on reentry and allow her to reenter
 the United States upon presentment of said revalidated and
 reinstated F-1 nonimmigrant student visa and Form I-20.”). The
 Court also notes the paradox that even though Contreras herself
 cannot seek judicial review of her removal under 8 U.S.C. §
                                      20
Case 1:19-cv-13912-NLH-AMD Document 14 Filed 06/29/20 Page 21 of 37 PageID: 547



       Plaintiffs’ claims - and the basis for their “injury” to

 their “property” and “liberty” interests caused by Defendants -

 hinge on their contention that their sponsorship of, and grant

 of scholarship to, Contreras is a requirement of an F-1

 nonimmigrant student visa.       See Plaintiffs’ Complaint, Docket

 No. 1 at 28-29, ¶ 77 (“[A]ll United States colleges and

 universities require international students to find, or be

 paired with, sponsors to participate in student visa programs.

 Accordingly, Contreras was required to find a sponsor family in

 the United States and provide ACCC with their contact

 information.”; Plaintiffs’ Opposition Brief, Docket No. 11 at

 14-15 (“ACCC’s 2018-2019 catalog unequivocally states that ‘F-1

 and international students must adhere to all Federal

 regulations set by the U.S. government’ and that F-1 applicants

 ‘must submit: . . . (a) completed Sponsorship Agreement form and

 Supplemental Form’.      Upon information and belief, the same is

 true of hundreds of other colleges and universities around the

 United States . . . . [I]t would appear that the term ‘sponsor’

 not only has legal significance, it is a requirement for a




 1252(a)(2)(A)(iii), Plaintiffs endeavor to. Nevertheless, the
 Court recognizes that Plaintiffs have attempted to assert claims
 based on what they profess to be their own property and liberty
 interests separate from Contreras’ interests. In light of the
 lack of standing to assert the claims they do bring, the Court
 need not assess the viability of this additional asserted defect
 in Plaintiffs’ complaint.
                                      21
Case 1:19-cv-13912-NLH-AMD Document 14 Filed 06/29/20 Page 22 of 37 PageID: 548



 majority of visa applicants wishing to overcome Defendants’

 ‘public charge’ inadmissibility grounds.”).

       Plaintiffs contend that because they served as Contreras’

 required sponsor, Contreras’ unlawful expedited removal

 unconstitutionally deprived them of their property and liberty

 interest - i.e., the monies paid to Contreras, and their right

 to contest through proper due process the determination that

 Contreras was their employee.       See Plaintiffs’ Complaint, Docket

 No. 1 at 55, ¶ 169 (“Plaintiffs maintain Defendants violated

 their liberty interests to sponsor the F-1 student visa holder,

 and potential STEM OPT participant of their choosing, without

 due process of law.”); id. at 57, ¶ 173 (“Plaintiffs’ vested

 scholarship and sponsorship monies, required by the F-1 student

 visa program and ACCC sponsorship agreements, were lost when

 Defendants denied Contreras’ F-1 nonimmigrant student visa

 without due process of law.”); id. at 59, ¶ 179 (“Plaintiff

 contend that they, without notice or opportunity to defend, were

 accused by Defendants of engaging in the unlawful employment of

 an alien student, by allegedly providing partial tuition,

 sponsorship, and room and board as ‘fee-for-service,’ without

 due process of law.”).

       Among other relief, Plaintiffs seek the return of the money

 they expended and the declaration that they are not Contreras’

 “employers.”    See Plaintiffs’ Complaint, Docket No. 1 at 55, ¶ 6

                                      22
Case 1:19-cv-13912-NLH-AMD Document 14 Filed 06/29/20 Page 23 of 37 PageID: 549



 (“Correct all pertinent government records to reflect Plaintiffs

 were Contreras’ sponsors and not employers.”); id. ¶ 11 (“Award

 Plaintiffs lost scholarship and sponsorship monies . . . .”).

       Plaintiffs’ allegations do not present a cognizable

 “concrete and particularized” invasion of a “legally protected

 interest” redressable by this Court.          Accordingly, they lack

 standing to bring their claims. 5         Even though Plaintiffs describe

 their contribution to Contreras’ education expenses as a

 requirement for her F-1 nonimmigrant student visa, they cite to

 no law or regulation that supports their position.           Indeed, the

 laws, regulations, and documents they cite confirm the contrary.

       Plaintiffs first cite to I.N.A. § 214.2(f)(4)(i),

 8 C.F.R. § 214.2(f), which outlines the requirements for


 5 A finding that Plaintiffs have standing, under Article III’s
 case-or-controversy requirement or under prudential
 considerations, is a requirement for each of their claims.
 Warth v. Seldin, 422 U.S. 490, 517–18 (1975) (“[T]he rules of
 standing, whether as aspects of the Art. III case or controversy
 requirement or as reflections of prudential considerations
 defining and limiting the role of courts, are threshold
 determinations of the propriety of judicial intervention.”);
 Township of Belleville v. Federal Transit Admin., 30 F. Supp. 2d
 782, 790 (D.N.J. 1998) (quoting National Credit Union Admin. v.
 First Nat'l Bank & Trust Co., 522 U.S. 479 (1998)) (“[T]he
 Supreme Court has interpreted the Administrative Procedure Act
 (APA), 5 U.S.C. § 702 et seq., “to impose a prudential standing
 requirement in addition to the requirement[ ] imposed by Article
 III of the Constitution.”); Lichtman v. U.S., 316 F. App’x 116,
 119 (3d Cir. 2008) (citing Lujan v. Defenders of Wildlife, 504
 U.S. 555, 560 (1992)) (holding that the plaintiff could not
 maintain her claim under the Mandamus Act, 28 U.S.C. § 1361,
 because she failed to demonstrate a judicially cognizable injury
 in fact).
                                      23
Case 1:19-cv-13912-NLH-AMD Document 14 Filed 06/29/20 Page 24 of 37 PageID: 550



 admission under an F-1 nonimmigrant student visa:

       A nonimmigrant student may be admitted into the United
       States in nonimmigrant status under section 101(a)(15)(F)
       of the Act, if:

             (A) The student presents a SEVIS Form I-20 issued in
             his or her own name by a school approved by the
             Service for attendance by F-1 foreign students . . . ;

             (B) The student has documentary evidence of financial
             support in the amount indicated on the SEVIS Form I-20
             . . .;

             (C) For students seeking initial admission only, the
             student intends to attend the school specified in the
             student's visa . . . .

 (Docket No. 1 at 5-6.)

       Plaintiffs next cite the U.S. Department of State website

 to show that Defendants’ “F-1 student visa program promotional

 materials highlight a sponsor’s ability to pay for tuition

 costs.”    (Docket No. 1 at 9, ¶ 21.)      Plaintiffs quote a section

 of the website:

       Can organizations or individuals sponsor an F-1 student to
       attend public secondary school?

       Yes. Nothing in the law prevents an organization or an
       individual from paying the full tuition costs for the
       student. However, the payment cannot come from public
       funds. The student must still show that he or she has
       sufficient funds to cover education and living expenses
       while in the United States.

       (https://travel.state.gov/content/travel/en/us-
       visas/study/student-visa/foreign-students-in-public-
       schools.html)

 (Id.)

       Plaintiffs further cite to United States tax laws regarding

                                      24
Case 1:19-cv-13912-NLH-AMD Document 14 Filed 06/29/20 Page 25 of 37 PageID: 551



 the nature of grants and scholarships.         Plaintiffs point out

 that Fife’s payment to Contreras and the Foundation’s

 scholarship to Contreras were non-taxable, and “were neither

 income nor fee-for-service to their student designee and

 complied with all applicable I.N.A. and IRS conditions and

 requirements.”     (Id. at 10-11.)

       Plaintiffs then cite to Contreras’ SEVIS Form I-20 from

 ACCA and the documents Fife was required to sign as a part of

 his sponsorship, which are detailed above, see supra pages 3-4,

 to support their claim that “Upon information and belief, all

 United States colleges and universities require international

 students to find, or be paired with, sponsors to participate in

 student visa programs.”      (Id. at 28, ¶ 77.)

       In their brief in opposition to Defendants’ motion to

 dismiss, Plaintiffs refer to DHS’s “Final Rule regarding

 Inadmissibility on Public Charge Grounds,” which provides that

 “at the time of the application for a nonimmigrant visa, the

 alien must demonstrate to DOS that he or she is not likely at

 any time in the future to become a public charge.           Similarly, at

 the time a nonimmigrant applies for admission, he or she must

 demonstrate to CBP that he or she is not likely at any time in

 the future to become a public charge.”         (Docket No. 11 at 14,

 citing 84 F.R. 41292 at 41331).

       Based on the foregoing references, Plaintiffs assert that

                                      25
Case 1:19-cv-13912-NLH-AMD Document 14 Filed 06/29/20 Page 26 of 37 PageID: 552



 “Defendants violated their property interests while sponsoring

 an F-1 student visa holder, and potential STEM OPT participant

 of their choosing, without providing them with procedural due

 process,” and that “Plaintiffs’ vested scholarship and

 sponsorship monies, required by the F-1 student visa program and

 ACCC sponsorship agreements, were lost when Defendants denied

 Contreras’ F-1 nonimmigrant student visa without due process of

 law.”   (Docket No. 1 at 57.)

       Plaintiffs’ reliance on the above-cited material dooms

 their contention that they held a property interest in

 Contreras’ F-1 visa because of their scholarship and sponsorship

 of Contreras.     The INS regulations, the U.S. Department of State

 website, the Form I-20, and the DHS’s “public charge” rule all

 concern the requirement that the F-1 nonimmigrant student visa

 applicant has the financial means to pay for her education and

 living expenses while attending school in the United States.

 None of these references support Plaintiffs’ contention that a

 F-1 nonimmigrant student visa applicant must have a sponsor or a

 scholarship in order to obtain such a visa:

          •   The INS regulations only require that “the student has

 documentary evidence of financial support in the amount

 indicated on the SEVIS Form I-20.”

          •   On the U.S. Department of State website, the plain

 reading of the answer to the question of whether an organization

                                      26
Case 1:19-cv-13912-NLH-AMD Document 14 Filed 06/29/20 Page 27 of 37 PageID: 553



 or individual can sponsor an F-1 visa student is that they may,

 not must, have a sponsor, but the F-1 visa student is ultimately

 responsible for proving her ability to pay for her education and

 living expenses. 6

          •   ACCC’s Confidential Information Statement for

 International Students specifically states that an F-1

 nonimmigrant student visa applicant must verify her financial

 ability to study in the United States and identify all her

 funding sources, including whether she has a sponsor or

 scholarship, but the form does not require that the

 international student have a sponsor or scholarship if she does

 not have or need one.

          •   The F-1 nonimmigrant student visa certificate of

 eligibility lists all funding sources, and it specifically

 relates:     “10. Financial Support. You must demonstrate that you

 are financially able to support yourself for the entire period

 of stay in the United States while pursuing a full course of

 study.   You are required to attach documentary evidence of means

 of support.”     (Docket No. 1-1 at 35.)      It does not require an F-

 1 visa applicant to have a sponsor.

          •    The DHS’s concern that an F-1 visa holder may become



 6 The Court notes that this information concerns foreign students
 who wish to attend public high school in the United States - not
 post-secondary institutions, such as ACCC.
                                      27
Case 1:19-cv-13912-NLH-AMD Document 14 Filed 06/29/20 Page 28 of 37 PageID: 554



 financially dependent on the U.S. government while studying in

 the United States only requires that the nonimmigrant student

 demonstrate that “she is not likely at any time in the future to

 become a public charge,” and not that she have a sponsor who

 will pay some or all of her obligations.

       Despite the absence of any requirement that an F-1

 nonimmigrant student visa applicant obtain a sponsor in order to

 qualify for the visa, and despite the fact that Plaintiffs

 gratuitously provided financial assistance to Contreras,

 Plaintiffs profess they were injured when Contreras’ visa was

 voided and, essentially, they were not refunded the sponsorship

 and scholarship money they expended to help Contreras obtain the

 F-1 student visa.     This is not an invasion of a “legally

 protected interest” redressable by this Court.

       Contreras might not have been financially able to obtain

 her F-1 nonimmigrant student visa without Plaintiffs’ financial

 support.    That fact, however, does not confer a property

 interest in Contreras’ F-1 student visa to Plaintiffs simply

 because they gratuitously provided funds to permit Contreras to

 certify her ability to pay for her education and living

 expenses.    The fulfillment and maintenance of all the

 requirements of the F-1 student visa was solely Contreras’

 obligation, and the CBP’s determination that she did not fulfill

 and maintain those requirements spoke only to Contreras, and not

                                      28
Case 1:19-cv-13912-NLH-AMD Document 14 Filed 06/29/20 Page 29 of 37 PageID: 555



 Plaintiffs.    The loss of Contreras’ visa may have affected

 Plaintiffs, but not because they were harmed in a concrete and

 particularized way by Defendants’ conduct but rather because of

 their own voluntary assumption of certain risks.

       Moreover, this Court cannot provide Plaintiffs with the

 relief they seek of the reimbursement of their sponsorship funds

 and scholarship money.      Plaintiffs plainly state in their

 complaint that the money they provided to Contreras was for her

 education and associated living expenses, and they did not

 expect anything in return.       (Docket No. 1 at 47, ¶ 138, stating

 that when Fife paid Contreras’ tuition, he “was to receive

 nothing in return”; id. at 10-11, stating that Fife’s payment to

 Contreras and the Foundation’s scholarship to Contreras were

 non-taxable, and “were neither income nor fee-for-service to

 their student designee and complied with all applicable I.N.A.

 and IRS conditions and requirements”.)         Nothing in the laws,

 regulations, or agreements cited by Plaintiffs show that any

 failure by Contreras to meet one or more of the requirements to

 maintain her F-1 nonimmigrant student visa, as determined by the

 CBP, would result in a refund of Plaintiffs’ gratuitous payments

 to Contreras.

       To be sure, Plaintiffs would be hard pressed to argue that

 they would be entitled to the reimbursement of their grants to

 Contreras if her expedited removal were based on a different

                                      29
Case 1:19-cv-13912-NLH-AMD Document 14 Filed 06/29/20 Page 30 of 37 PageID: 556



 reason that Plaintiffs could not refute, for example if

 Contreras were convicted of a crime. 7       The Court does not suggest

 Contreras engaged in any criminal conduct, but such a

 hypothetical drives home the point that Plaintiffs present no

 authority for the position that the U.S. government will refund

 a gratuitous sponsorship of a foreign student if it is

 determined that the foreign student no longer meets the criteria

 for participation in the F-1 nonimmigrant student visa program.

 This Court cannot provide to Plaintiffs a remedy that does not

 exist.

       Similarly, Plaintiffs’ volunteer status as donors to

 Contreras’ education expenses does not confer a liberty interest

 in the CBP’s assessment of Contreras’ status relative to the F-1

 nonimmigrant student visa requirement that Contreras cannot be

 employed while holding the F-1 student visa.          Plaintiffs claim

 that their constitutional rights were violated when CBP officers

 erroneously concluded that Contreras served as Fife’s

 housekeeper, which violated one of the conditions of the F-1


 7 See 8 C.F.R. § 214.1(g) (“Criminal activity. A condition of a
 nonimmigrant's admission and continued stay in the United States
 is obedience to all laws of United States jurisdictions which
 prohibit the commission of crimes of violence and for which a
 sentence of more than one year imprisonment may be imposed. A
 nonimmigrant's conviction in a jurisdiction in the United States
 for a crime of violence for which a sentence of more than one
 year imprisonment may be imposed (regardless of whether such
 sentence is in fact imposed) constitutes a failure to maintain
 status under section 241(a)(1)(C)(i) of the Act.”).
                                      30
Case 1:19-cv-13912-NLH-AMD Document 14 Filed 06/29/20 Page 31 of 37 PageID: 557



 nonimmigrant student visa.       Plaintiffs present various

 procedures the CBP officers should have followed, and they ask

 this Court to direct Defendants to reverse their determination

 and find that Contreras did not work for Plaintiffs.

       In addition to their lack of standing on constitutional

 grounds because they do not have a property interest in the

 status of Contreras’ visa, Plaintiffs’ claims of liberty

 interest violations cannot be maintained on prudential grounds.

 “Prudential standing entails an inquiry into a plaintiff’s role

 because [t]he aim of this form of judicial self-governance is to

 determine whether the plaintiff is a proper party to invoke

 judicial resolution of the dispute and the exercise of the

 court's remedial powers. . . .       We therefore use the prudential

 limits of standing to ensure that only those parties who can

 best pursue a particular claim will gain access to the courts.”

 Oxford Associates v. Waste System Authority of Eastern

 Montgomery County, 271 F.3d 140, 145–46 (3d Cir. 2001) (quoting

 Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 546 n.8

 (1986); Gladstone, Realtors v. Vill. of Bellwood, 441 U.S. 91,

 99–100 (1979)) (other citations and quotations omitted).

       The test for assessing whether a party satisfies prudential

 standing is (1) whether a litigant asserts his or her own legal

 interests rather than those of third parties, (2) that a court

 should refrain from adjudicating abstract questions of wide

                                      31
Case 1:19-cv-13912-NLH-AMD Document 14 Filed 06/29/20 Page 32 of 37 PageID: 558



 public significance which amount to generalized grievances, and

 (3) whether a litigant demonstrates that her interests are

 arguably within the zone of interests intended to be protected

 by the statute, rule or constitutional provision on which the

 claim is based.     Id. (citations omitted).

       In this case, Plaintiffs advocate for change in the process

 and procedure in the event an F-1 nonimmigrant student visa

 holder is detained upon entry and assessed to be non-compliant

 with the conditions of the visa, 8 and they request that this


 8 See Docket No. 1 at 42 ¶ 131 (“[F]amily living and immersion
 into the culture of the United States is one of the many stated
 goals of the F-1 nonimmigrant visa program. If Defendants regard
 such cultural exchanges as ‘fee-for-service’ employment, then
 Plaintiffs should have been given advance notice of precisely
 what cultural and/or host family activities were prohibited
 pursuant to the I.N.A. and Defendants’ internal guidelines. An
 explicit list of banned cultural and/or host family activities
 should have also been included in Defendants’ distributed F-1
 nonimmigrant visa program materials and posted to Defendants’
 internet resources. Additionally, advance notice of banned
 cultural and/or host family activities should have been given to
 Plaintiffs by DHS-appointed SEVP member educational
 institutions, such as on ACCC’s Sponsorship Agreement Form for
 International Students, the Confidential Financial Statement for
 International Students, and the Sponsor’s Affidavit of Free Room
 and Board.”); id. at 50-51 ¶ 151 (“Even if Houston CBP had
 concerns regarding the validity of Contreras’ SEVIS status or
 ACCC enrollment, they should have still admitted her via Port
 Parole under I.N.A. § 212(d)(5) or after issuing a Form I-515A -
 Notice to Student or Exchange Visitor. Furthermore, Defendants
 had due process obligations to provide Plaintiffs with a
 hearing, held perhaps thirty (30) days after the student
 designee’s temporary admission date, to review the alleged
 grounds for inadmissibility. Such a process would have allowed
 Plaintiffs to meet with their student designee and counsel,
 acquire relevant supporting documents, and draft responsive
 submissions supporting the legal basis for the requested
                                      32
Case 1:19-cv-13912-NLH-AMD Document 14 Filed 06/29/20 Page 33 of 37 PageID: 559



 Court declare the current process and procedures

 unconstitutional on various bases.        Additionally, Plaintiffs

 request that this Court rewind time back to Contreras’

 detainment in Houston on July 29, 2017, and not only reverse the

 CBP’s finding that Contreras violated the terms of her F-1

 nonimmigrant student visa, but direct the contrary conclusion,

 rather than provide CBP with an opportunity to provide the due

 process Plaintiffs allege was withheld.

        In addition to their request for relief specific to them,

 Plaintiffs’ sweeping request for change to the national

 immigration system and the process and procedures at the

 nation’s borders directly implicates the prudential

 considerations which constrain this Court from granting such

 relief. 9   “The command to guard jealously and exercise rarely [a



 admission. A hearing, held a short time after Port Parole or
 service of Form I-515A, would have allowed Plaintiffs and
 Defendants opportunity to prepare and deliberate without the
 inconvenience, stress, and time restraints of hasty decisions
 made at a port-of-entry.”).

 9   The Court notes,

        The United States’ immigration framework is a complex body
        of laws that places various restrictions on nonimmigrants--
        including students . . . . At the core of U.S. immigration
        law is one crucial presumption: that noncitizens seeking
        admission are presumed to be immigrants. To rebut the
        presumption, noncitizens must show that they qualify as
        nonimmigrants and must fit into one of the many categories
        of nonimmigrant laid out in section 101(a)(15) of the INA.
        A nonimmigrant seeking admission must overcome two separate
        hurdles: (1) the nonimmigrant must fit into one of the
                                      33
Case 1:19-cv-13912-NLH-AMD Document 14 Filed 06/29/20 Page 34 of 37 PageID: 560



 court’s] power to make constitutional pronouncements requires

 strictest adherence when matters of great national significance

 are at stake.”     Elk Grove Unified School Dist. v. Newdow, 542

 U.S. 1, 11 (2004).     “[P]rudential standing encompasses the

 general prohibition on a litigant's raising another person's

 legal rights, the rule barring adjudication of generalized

 grievances more appropriately addressed in the representative

 branches, and the requirement that a plaintiff's complaint fall

 within the zone of interests protected by the law invoked.”            Id.

 (citations omitted).      “Without such limitations - closely

 related to Art. III concerns but essentially matters of judicial

 self-governance - the courts would be called upon to decide

 abstract questions of wide public significance even though other

 governmental institutions may be more competent to address the

 questions and even though judicial intervention may be

 unnecessary to protect individual rights.”         Id.

       Even though Plaintiffs endeavor to cast their claims as



       statutory nonimmigrant categories and (2) the nonimmigrant
       must avoid various affirmative grounds of inadmissibility.
       The system is laborious and strict, ensuring that only
       those authorized to enter may remain in the United States.
       Once nonimmigrants have validly entered, they must adhere
       to more rules to avoid removal for violating their visa
       status.

 Pia Nitzschke, Note, Building Bridges: Why Expanding Optional
 Practical Training is a Valid Exercise of Agency Authority and
 How it Helps F-1 Students Transition to H-1b Worker Status, 66
 Am. U. L. Rev. 593, 601 (2006).
                                      34
Case 1:19-cv-13912-NLH-AMD Document 14 Filed 06/29/20 Page 35 of 37 PageID: 561



 harm done to them, Plaintiffs’ claims are, at their core, those

 of Contreras and other similarly situated nonimmigrant students

 seeking to attend college in the United States.          The relief

 Plaintiffs seek must be advanced to the proper audience, such as

 the legislative branch, which has the ability to modify the laws

 and procedures in the manner advocated by Plaintiffs. 10

        In short, the status of Contreras’ F-1 nonimmigrant student

 visa is solely the “interest” of Contreras - not Plaintiffs. 11


 10   The Third Circuit has explained:

        Congress has [] provided for a separate form of removal,
        known as “expedited removal,” which permits the accelerated
        removal of aliens who, according to immigration officers,
        meet a set of statutorily determined criteria. . . . Aside
        from an asylum interview, such aliens are afforded no
        procedural protections, let alone the various procedural
        safeguards of standard removal proceedings. . . . [T]he INA
        tightly constrains judicial review of expedited removal
        orders, stripping federal courts of jurisdiction to review
        such orders except on three narrow grounds. . . . [T]he
        statute specifies that the inquiry into whether a
        petitioner was “ordered removed” may address only “whether
        such an order in fact was issued and whether it relates to
        the petitioner.” It also bars review of any claim “arising
        from or relating to the implementation or operation of an
        order of removal pursuant to [the expedited removal
        provision].”

 Osorio-Martinez v. Attorney General United States of America,
 893 F.3d 153, 162–63 (3d Cir. 2018) (internal citations
 omitted).

 11This Court does not speak to whether an F-1 nonimmigrant
 student visa holder does or does not hold a constitutionally
 protected property or liberty interest in that visa, but only
 that Plaintiffs have not “alleg[e] such a personal stake in the
 outcome of the controversy as to ... justify [the] exercise of
 the court's remedial powers on [their] behalf.” Town of
                                      35
Case 1:19-cv-13912-NLH-AMD Document 14 Filed 06/29/20 Page 36 of 37 PageID: 562



 Plaintiffs may have been part of the process that provided the

 means for Contreras to meet the requirements to obtain and

 maintain that visa, and Plaintiffs may have been personally

 affected by the approval of, and the voiding of, the visa and

 Contreras’ removal from the United States.         But as mere

 “bystanders” to Contreras’ visa status, they lack standing to

 contest the manner and substance of the determination to cancel

 Contreras’ visa and effect her immediate removal.           Their

 remedies lay elsewhere than in this Court.         See Diamond v.

 Charles, 476 U.S. 54, 62 (1986) (“The exercise of judicial power

 can so profoundly affect the lives, liberty, and property of

 those to whom it extends, that the decision to seek review must

 be placed in the hands of those who have a direct stake in the

 outcome.    It is not to be placed in the hands of concerned

 bystanders, who will use it simply as a vehicle for the

 vindication of value interests.” (quotations, citations, and

 alterations omitted)).

                                 CONCLUSION

       “[S]tanding is generally an inquiry about the plaintiff: is

 this the right person to bring this claim.”          Davis v. Wells

 Fargo, 824 F.3d 333, 348 (3d Cir. 2016) (quoting Raines v. Byrd,

 521 U.S. 811, 818 (1997)).       “‘If a dispute is not a proper case



 Chester, N.Y. v. Laroe Estates, Inc., 137 S. Ct. 1645, 1650
 (U.S. 2017) (citation omitted).
                                      36
Case 1:19-cv-13912-NLH-AMD Document 14 Filed 06/29/20 Page 37 of 37 PageID: 563



 or controversy, the courts have no business deciding it . . . .’”

 Common Cause of Pennsylvania, 558 F.3d at 257 (quoting

 DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 341 (2006)).

       Plaintiffs here are not the right persons to bring their

 claims regarding the voiding of Contreras’ F-1 nonimmigrant

 student visa, her expedited removal, and her five-year ban on

 reentry.    Plaintiffs have also sought relief regarding the

 policies and procedures of the nation’s immigration system and

 border patrol that this Court cannot provide.          Because

 Plaintiffs’ complaint does not present a proper case or

 controversy, this Court has “no business deciding it.”

       Consequently, because Plaintiffs have not met their burden

 of establishing their standing, they have failed to establish

 this Court’s subject matter jurisdiction over their action.

 Defendants’ motion to dismiss must be granted, and Plaintiffs’

 motion to stay Contreras’ five-year bar must be denied as moot.

       An appropriate Order will be entered.




 Date:   June 29, 2020                       s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      37
